 PLUMBERS, LOCAL NO. 195United Association of Journeymen & Apprentices ofthe Plumbing & Pipeflitting Industry of the UnitedStates and Canada, Local No. 195 and Texas Oil &Chemical Terminals. Case 23-CD-359August 22, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND WALTHEROn April 29, 1977, Administrative Law JudgeJames T. Rasbury issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief, and the GeneralCounsel refiled his brief which was submitted to theAdministrative Law Judge.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, United Associa-tion of Journeymen & Apprentices of the Plumbing& Pipefitting Industry of the United States andCanada, Local No. 195, Nederland, Texas, itsofficers, agents, and representatives, shall take theaction set forth in the said recommended Order.DECISIONSTATEMENT OF THE CASEJAMES T. RASBURY, Administrative Law Judge: This casewas heard before me in Beaumont, Texas, on January 24,1977. The charge was filed by Texas Oil & ChemicalTerminals (herein Charging Party or Employer) on May 6,1976,' and the Regional Director for Region 23 issued acomplaint alleging the United Association of Journeymen& Apprentices of the Plumbing & Pipefitting Industry ofthe United States and Canada, Local No. 195 (herein theUnion or Respondent), to have violated Section 8(b)(4)(D)of the National Labor Relations Act, as amended (hereinAct).The relevant and material facts herein occurred during the calendaryear 1976 and all dates hereinafter will refer to that calendar year unlessotherwise indicated.2 This summary has been taken directly from the Board's Decision and231 NLRB No. 90Upon the entire record, including my observation of thedemeanor of the witnesses and after due consideration ofthe briefs filed by the General Counsel and the Union, Imake the following:FINDINGS OF FACTI. JURISDICTIONThe Employer is a limited partnership maintaining itsprincipal office in Silsbee, Texas, and is engaged in thebusiness of importing, storing, and interstate distributingvia pipeline, barge, and oceangoing vessels of petrochemi-cal products, and maintaining a pumping and storagefacility in Orange County, Texas. During the calendar year1976, which period is representative of all times materialherein, the Employer received total gross revenues inexcess of $150,000 from the interstate distribution ofpetrochemicals from its Texas facility directly to customerslocated outside the State and, also during this same period,received at its Texas facility goods valued in excess of S1million, which materials were shipped directly from firmslocated outside the State of Texas. The Respondent'sanswer admits and I herewith find the Employer, orCharging Party herein, to be an employer engaged incommerce within the meaning of Section 2(6) and (7) of theAct.II. THE LABOR ORGANIZATION INVOLVEDThe Respondent Union admits and I herewith find thatit is, and at all times material herein has been, a labororganization within the meaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. The IssueThe issue here is a very narrow one and may besuccinctly stated as follows: Following the Board's 10(k)Decision and Determination of Dispute, does a respondentunion violate Section 8(bX4XD) of the Act if it fails tocomply with that portion of the decision which requiresthat it notify the appropriate Regional Director, "inwriting, whether or not it will refrain from forcing orrequiring the employer, by means proscribed by Section8(bX4XD), to award the work in dispute to its membersrather than to the unrepresented employees."B. Background and Facts of the Dispute2During April and May, the Employer was involved inconnecting a South Hampton Company petrochemicalpipeline to its storage tanks in Orange County, Texas. Thedisputed work involves the installation of piping, flanges,and valves on the storage tanks located on the Employer'spremises. At the time the dispute arose, the Employer hadassigned this work to its own employees who were notrepresented by any union.Determination of Dispute which issued on September 23 (226 NLRB 94)and which is in evidence as part of the General Counsel's formal papers(G.C. Exh. I(a)). Additionally, Chief Engineer Fred R. Crawford appearedbefore me and reaffirmed his earlier testimony.525 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSubsequent to hearing rumors that the Pipefittersclaimed the work and were planning to picket, ChiefEngineer Fred R. Crawford, on or about April 26, met withthe Union's business agent, Valentine, at the Pipefittershall in Nederland, Texas. At this meeting, Crawfordexplained that the disputed work would be performed byemployees of Texas Oil & Chemical Terminals. Valentinemaintained that the disputed work was new constructionand argued that the Union was performing all the newconstruction in this area. Crawford testified that theconversation ended with a statement by Valentine that "I[Crawford] could go ahead and do what I wanted to do,and that he [Valentine] would do what he had to do ... ."Around 10:30 a.m. on May 3, a union business agent,Ellis, and two other men approached Crawford andWorking Foreman Waldo at the Employer's facility inOrange County, Texas, asked them by whom the pipingwork would be performed, and, when told that Texas Oil &Chemical Terminals employees would perform the work,stated that a picket would be placed at the facility gate.Shortly thereafter the Union commenced picketing theonly entrance to the Employer's facility with a sign thatstated:This is to advise that South Hampton Companydoes not employ nor do they have a contract withPipefitters Local 195.Thereafter, Employer's employees who were performingthe work in dispute left the worksite and refused to crossthe picket line until after the picketing ended.3On May 10, the United States District Court of theEastern District of Texas in Beaumont, Texas, pursuant toa petition for an injunction under Section 10 of the Act,entered a temporary restraining order enjoining picketing,threats, and other coercive conduct by the Union at theEmployer's facility. A stipulated injunction was entered bythe court on May 12.As indicated, on April 26 and May 3, union representa-tives claimed the disputed work. Thereafter, the Unionpicketed the only entrance to the Employer's facility.Crawford testified that one of the pickets told him in thepresence of Ellis that "the only way we [the Employer]would ever get the pipe installed on those tanks was to signa contract with Local 195, the Pipefitters." It is clear thatthe object of the Pipefitters picketing was to have theEmployer assign the disputed work to the Union. There isno evidence that the parties have agreed upon a method forthe voluntary adjustment of the dispute. Accordingly, wefind that there is reasonable cause to believe that Section8(b)(4XD) has been violated and that the dispute isproperly before the Board for determination under Section10(k) of the Act.The limited testimony presented by the Employer andthe failure of the Pipefitters to appear at the hearingresulted in evidence pertinent to only a few of the relevant:$ The employees of the two subcontractors who were performing workon the premises, General American Transportation Corporation andNacogdoches Fabricating Company, stopped working when the picketingcommenced and refused to cross the picket lines until after the picketingended. The employees of the third subcontractor, Dillahunty ElectricCompany, worked for the remainder of the day and then refused to cross thepicket line until the picketing ceased.factors which the Board normally considers in making anaward of the disputed work.4The Board reached the following conclusion and setforth its Decision and Determination of Dispute in thefollowing language:In the absence of any contractual obligation to theUnion for performance of the disputed work, orevidence with respect to any other relevant factors, weconclude that the assignment of the work to itsemployees by the Employer, their qualification to dothe work, and their performance of the work in asatisfactory manner require an award of the disputedwork to the unrepresented employees of the Employer.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the foregoingfindings and the entire record in this case, the NationalLabor Relations Board hereby makes the followingDetermination of Dispute:1. The Employer's unrepresented employees areentitled to perform the work of installing the piping,flanges, and valves on its storage tanks.2. United Association of Journeymen and Appren-tices of the Plumbing & Pipefitting Industry of theUnited States and Canada, Local No. 195, is notentitled, by means proscribed by Section 8(b)(4)(D) ofthe Act, to force or require the Employer to award theabove work to its members or to employees itrepresents.3. Within 10 days of the date of this Decision andDetermination of Dispute, United Association ofJourneymen and Apprentices of the Plumbing &Pipefitting Industry of the United States and Canada,Local No. 195, shall notify the Regional Director forRegion 23, in writing, whether or not it will refrain fromforcing or requiring the Employer, by means proscribedby Section 8(bX4)(D), to award the work in dispute toits members rather than to the unrepresented employ-ees.C. Evidence of Events Which Have TranspiredSince the Board's 10(k) DeterminationThe evidence is clear and convincing that Respondenthas not complied with paragraph 3 in that portion of theBoard's "Determination of Dispute" as immediately setforth above. When asked to stipulate regarding Respon-dent's failure to comply with the provisions of paragraph 3,Respondent's counsel replied, "I have not, to my knowl-edge, and to my knowledge the Respondent's officers havenot presented any written document to the RegionalDirector concerning the intentions of the Respondent tocomply or not to comply with the Determination ofDispute by the Board." In order to make the record clear4 N. L. R.B. v. Radio and Television Broadcast Engineers Union, Local 1212,International Brotherhood of Electrical Workers, AFL-CIO [ColumbiaBroadcasting System], 364 U.S. 573 (1961); International Association ofMachinists, Lodge No. 1743, AFL-CIO (J. A. Jones Construction Company),135 NLRB 1402, 1410-11 (1962).526 PLUMBERS, LOCAL NO. 195that there had been no oral agreement by Respondent tocomply with the Board's Order, Respondent's counsel wasrequested to make a statement in this regard and stated inopen court: "It is my recollection that the essence of theconversation was that I took the position that I could notpromise in writing, or verbally, for that matter, that therewould never by any further picketing by Pipefitters Local195 ..."Mr. Crawford's testimony made it equally clear, how-ever, that Respondent has not actually picketed or in anymanner threatened to picket in violation of the Board'sDecision and Determination of Dispute. In fact he testifiedthere had been no contact whatsoever between Respondentand the Employer since September 23.D. Respondent's ArgumentsAs I perceive Respondent counsel's arguments, they areas follows: (1) The Board's own rules do not requireRespondent to submit notice in writing of its intent tocomply; 5 (2) Respondent argues there has been no contactwhatsoever between it and the Employer since the Board'sDetermination of Dispute and therefore it cannot possiblybe guilty of "engaging in, inducing or encouraging," etc., inviolation of the statute; (3) the scheme of the Act relatesonly to jurisdictional disputes between rival unions and theAct was never intended to cover "claimed work" disputesbetween a union and an unrepresented group of employ-ees; and (4) that the Act specifically permits picketing forinformational and recognitional purposes and, except asset forth in Section 8(b)(7)(C) of the Act, under the factualsituation of this case a violation cannot be found.AnalysisRespondent's arguments are both interesting and clever,but if they have any validity they should have beenadvanced at the time of the 10(k) hearing. As the Boardrecently stated in International Association of Bridge,Structural and Ornamental Ironworkers, AFL-CIO, Local433 (Plaza Glass Company),6"it is established that ahearing de novo is not required in the unfair labor practicecase on issues litigated in the previous 10(k) proceeding,especially where, as here, Respondent offers nothing notpreviously considered therein."In my opinion Respondent reads the Board's Rules andRegulations (Section 102.91) much too narrowly. Thatsection requires Respondent to comply with the Board'sdetermination. The Board's Decision and Determinationmust be read in its entirety and not piecemeal. A portion ofthat determination requires Respondent to advise theRegional Office, in writing, whether or not it will refrainfrom forcing or requiring the Employer, by meansI Sec. 102.91 of the Board's Rules and Regulations reads as follows:Compliance with determination; further proceedings.-If, after is-suance of the determination by the Board, the parties submit to theregional director satisfactory evidence that they have complied with thedetermination, the regional director shall dismiss the charge. If nosatisfactory evidence of compliance is submitted, the regional directorshall proceed with the charge under paragraph (4)(D) of section 8(b)and section 10 of the Act and the procedure prescribed in section 102.9to 102.51. inclusive, shall, insofar as applicable, govern: Provided,proscribed by Section 8(b)(4)(D), to award the work indispute to its members rather than to the unrepresentedemployees. This is an essential part of the Board'sdetermination and it is undenied that Respondent has notcomplied.The Board has already found that there was a disputeover certain work being performed; that Respondentsought to have that disputed work assigned to it bypicketing and by threatening that "the only way we [theEmployer] would ever get the pipe installed on those tankswas to sign a contract with Local 195, the Pipefitters." ThisDecision and Determination of Dispute is as binding onme as I believe it to be on Respondent, and I have noalternative but to accept and give it full force and credit.Respondent's contention that the Act contemplates onlyjurisdictional disputes between rival unions and thus theinstant situation should not be considered as beingproscribed by Section 8(bX4XD), because the Employer'semployees are unrepresented is misplaced. This issue wassettled a number of years ago by the Board. In TeamstersLocal 175, International Brotherhood of Teamsters, Chauf-feurs, Warehousemen & Helpers of America, AFL (BiagiFruit & Produce Company), 107 NLRB 223, 226 (1953), theBoard, under factual circumstances very similar to those inthe instant case had this to say: 7It is clear from the record that the Respondent hasno immediate or derivative rights under any existingcontract upon which it could predicate any lawfulclaim to the work in dispute. As indicated above, theCompany has no bargaining relations with the Respondentor with any other union. Nor does it appear that theCompany is failing to conform to any order orcertification of the Board determining the bargainingrepresentative for the employees performing the workin dispute. Neither is there any question that theCompany has assigned the work to its own employees.These facts are determinative of the present dispute.The Board has held that Sections 8(bX4)(D) and 10(k)"do not deprive an employer of the right to assign workto his own employees, nor were they intended tointerfere with an employer's freedom to hire, subjectonly to the requirement against discrimination ascontained in 8(aX3)." Consequently, in determiningthis dispute, it is sufficient on the facts before us thatthe Company assigned the work to its own employees,and that the Respondent engaged in proscribedactivities to force or require the Company to assign thiswork to its own members.Accordingly, we find that the Respondent is notlawfully entitled to force or require the Company toassign the work of unloading its trucks at the Krogerwarehouse at Charleston, West Virginia, to its membershowever, That if the Board determination is that employees representedby a charged union are entitled to perform the work in dispute. theregional director shall dismiss the charge as to that union irrespective ofwhether the employer has complied with that determination.6 218 NLRB 848, 849 (1975); enfd. 549 F.2d 634 (C.A. 9. 1977).7 See also, International Brotherhood of Electrical Workers, AFL-CIO,Local 639(Bendix Radio Division of The Bendix CorporationJ, 138 NLRB 689(1962).527 DECISIONS OF NATIONAL LABOR RELATIONS BOARDrather than to employees of the Company. [Emphasissupplied.]The Board has recently made it crystal clear in PlazaGlass, supra at 849-850 that:Compliance with a 10(k) award requires a good-faithintent by the particular respondent to accept and abidethereby, including the performance of substantially thesame acts as are required for a showing for an intent tocomply with the remedial order of the Board.7Thisshowing includes, inter alia, a timely and unequivocalwritten statement to the Regional Director indicatingsuch an intent, as is required by the 10(k) award.87 Cf. Local 595, International Association of Bridge, Structuraland Ornamental Ironworkers, A.F L., et al. (Bechtel Corporation), 112NLRB 812 (1955).Bechtel Corporation, supra; Local 568, International Associationof Bridge, Structural and Ornamental Ironworkers, AFL CIO(Dickerson Structural Concrete Corporation), 204 NLRB 59 (1973).The Ninth Circuit in approving the Board's Decision inPlaza Glass, supra, pointed out that the Supreme Court hasheld that the APA does not apply to 10(k) proceedings;however, findings made in such a proceeding can be reliedon as evidence that an unfair labor practice has occurredeven in a proceeding governed by the APA. In approvingthe Board's Decision in Plaza Glass Co., the court said, "Inorder to comply, a party is required to notify the Board ofits intent to comply. Respondent did not do so. Therefore,the Board was justified in acting on the prior charge."On the basis of clear and unmistakable evidence andBoard decisions supported by the courts, I find thatRespondent Union, by failing and refusing to notify theRegional Director for Region 23, in writing, of its intent tocomply with the Board's Decision and Determination ofDispute issued on September 23 (226 NLRB 94), has notcomplied with the award and has thus violated Section8(b)(4)(D) of the Act.IV. THE EFFECTS OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent, as set forth in section 1II,above, occurring in connection with the operations of theEmployer, as set forth in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in, and isengaging in, unfair labor practices affecting commercewithin the meaning of Section 8(b)(4)(ii)(D) of the Act, Ishall order that it cease and desist therefrom and take" In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.certain affirmative action designed to effectuate thepolicies of the Act.Upon the basis of the foregoing facts and the entirerecord, I make the following:CONCLUSIONS OF LAW1. Texas Oil & Chemical Terminals is an employerengaged in commerce and in an industry affectingcommerce within the meaning of Section 2(6) and (7) of theAct.2. Respondent United Association of Journeymen &Apprentices of the Plumbing & Pipefitting Industry of theUnited States and Canada, Local No. 195, is a labororganization within the meaning of Section 2(5) of the Act.3. Respondent has violated and is continuing to violateSection 8(bX4)(ii)(D) of the Act by failing and refusing tocomply with the Board's Decision and Determination ofDispute, thereby coercing and restraining the Employerwith an object of forcing or requiring the Employer toassign the disputed work to employees represented by it.4. The aforementioned unfair labor practices are unfairlabor practices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.Upon the basis of the foregoing findings of fact,conclusions of law, and the entire record in this proceed-ing, and pursuant to Section 10(c) of the Act, I hereby issuethe following recommended:ORDER8The Respondent, United Association of Journeymen &Apprentices of the Plumbing & Pipefitting Industry of theUnited States and Canada, Local No. 195, Nederland,Texas, its officers, agents, and representatives, shall:i. Cease and desist from refusing to comply with theBoard's Decision and Determination of Dispute, therebycoercing or restraining Texas Oil & Chemical Terminals,where an object thereof is to force or require Texas Oil &Chemical Terminals to assign the work of installing piping,flanges, and valves on the storage tanks located on theEmployer's premises to employees represented by it ratherthan to unrepresented employees employed by the Em-ployer.2. Take the following affirmative action which I findwill effectuate the policies of the Act:(a) Post at its business offices and meeting halls copies ofthe attached notice marked "Appendix."9Copies of saidnotice, on forms provided by the Regional Director forRegion 23, after being duly signed by Respondent'srepresentatives, shall be posted by Respondent immediate-ly upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to members are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or coveredby any other material.9 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."528 PLUMBERS, LOCAL NO. 195(b) Furnish the Regional Director for Region 23 withsigned copies of such notice for posting by the Employer, ifwilling, in places where notices to its employees arecustomarily posted.(c) Notify the Regional Director for Region 23, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT coerce or restrain Texas Oil &Chemical Terminals, where an object thereof is to forceor require said Company to assign the work ofinstalling piping, flanges, and valves on storage tankslocated on the Employer's premises to employeesrepresented by us rather than to their own unrepresent-ed employees.WE WILL comply with the Board's Decision andDetermination of Dispute decided September 23, 1976.UNITED ASSOCIATION OFJOURNEYMEN &APPRENTICES OF THEPLUMBING & PIPEFITTINGINDUSTRY OF THE UNITEDSTATES AND CANADA,LOCAL No. 195529